Citation Nr: 0030725	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
right carpal tunnel syndrome has been received, and if so, 
whether service connection is warranted.

2.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
left carpal tunnel syndrome has been received, and if so, 
whether service connection is warranted.

3.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a heart disorder, based on pathology to include atrial 
arrhythmia, has been received, and if so, whether service 
connection is warranted.

4.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
hypertension has been received, and if so, whether service 
connection is warranted.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1959 to May 1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.

By way of history, the RO initially denied service connection 
for the matters on appeal in a rating decision dated in March 
1987.  The veteran did not perfect an appeal with respect to 
those matters and the decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2000).  Thus, the Board is required 
to consider the issue of finality prior to any consideration 
on the merits of such claims.  38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board notes that the veteran perfected an appeal with 
respect to the percentage rating assigned to his service-
connected sinusitis/rhinitis.  However, he withdrew that 
appeal in writing and the Board has no jurisdiction over such 
issue.  See 38 C.F.R. § 20.204 (2000).  

Further, the veteran perfected an appeal with respect to the 
matter of entitlement to service connection for post-
traumatic stress disorder (PTSD).  The RO, in a rating 
decision dated in April 2000, established service connection 
for PTSD and assigned a 10 percent evaluation effective 
January 19, 1996, and a 50 percent evaluation effective April 
21, 1998.  That rating decision represented a full grant of 
the benefit sought, i.e. service connection.  

As the veteran did not express disagreement with the "down-
stream" issue of the effective date or the disability 
evaluation assigned, the matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  In a decision dated in March 1987, the RO denied 
entitlement to service connection for numbness of both hands, 
hypertension and heart palpitations, and notified the veteran 
of such determinations by letter dated in May 1987; the 
veteran did not timely perfect his appeals.

2.  Evidence submitted subsequent to the March 1987 RO 
decision bears directly and substantially upon the specific 
matters under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

3.  The probative evidence shows that currently diagnosed 
right carpal tunnel syndrome is more likely than not related 
to the veteran's active military service.

4.  The probative evidence shows no existing heart disorder 
for which service connection may be considered.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to warrant reopening 
the claims of entitlement to service connection for bilateral 
carpal tunnel syndrome, hypertension and a heart disorder, 
based on pathology to include atrial arrhythmia, has been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Right carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000);  
38 C.F.R. § 3.303 (2000).

3.  A heart disorder was not incurred in or aggravated by 
active service, nor may service connection be presumed for 
heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as heart disease or hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Assistance to veteran

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (Nov. 9, 2000, 114 Stat. 2096) (to be 
codified at 38 U.S.C.A. § 5103(a)).  

The law specifically provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (November 9, 2000; 114 Stat. 2096) (to 
be codified at 38 U.S.C.A. § 5103(a)).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. 106-475 
(November 9, 2000; 114 Stat. 2096) (to be codified at 
38 U.S.C.A. § 5103(a)).  

Factual Background

In March 1987, the RO considered the veteran's service 
medical records and a report of VA examination conducted in 
August 1986 in connection with claims of entitlement to 
service connection for bilateral hand numbness, hypertension 
and heart palpitations.  

The veteran was in service from August 1959 to May 1986.  The 
report of examination at entrance in August 1959 shows that 
the veteran's upper extremities, heart and vascular system 
were clinically evaluated as normal.  In September 1959, he 
underwent evaluation at the cardiac clinic after the Flight 
Surgeon found a first degree atrial ventricular block and 
phasic wandering of the pacemaker on electrocardiogram (EKG).  

His past history was noted to be negative for signs or 
symptoms related to the cardiovascular system, without 
history of rheumatic fever or its equivalent.  The examining 
physician noted treatment of streptococcal pharyngitis at age 
14 or 15 by mycin drugs and also noted his participation in 
strenuous athletics in school with excellent exercise 
tolerance.  His blood pressure was 110/70 at the time of 
examination in September 1959, without evidence of heart 
enlargement, murmur or irregular rhythm.  The impression was 
that there was no physical evidence of organic heart disease.

Service medical records show that the veteran's blood 
pressure was 114/76 and 130/80 at the time of examination in 
May 1960.  His upper extremities, heart and vascular system 
were clinically evaluated as normal.  The report of 
examination dated in February 1962 notes the heart, vascular 
system and upper extremities to be clinically evaluated as 
normal; blood pressure was 120/68.  The report includes note 
of an abnormal EKG showing an atrial arrhythmia of 
undetermined variety.  The reports of examination dated in 
May 1963, June 1964, May 1965, March 1966, August 1966, 
September 1966, April 1967, June 1968, May 1969, and April 
1970 all show the upper extremities, and heart and vascular 
systems to be normal.

The reports of service medical examinations dated in March 
1971 and March 1972 show the upper extremities, and heart and 
vascular systems to be normal; blood pressure was 120/80 and 
EKG conducted in March 1972 was within normal limits.  The 
report of service medical examination dated in May 1974 shows 
the upper extremities, and heart and vascular systems to be 
normal; blood pressure was 136/88 and an EKG was within 
normal limits.

In May 1976, the veteran went before a Medical Board.  A 
report of service medical examination shows the upper 
extremities, and heart and vascular systems to be normal.  
Blood pressure was 120/78.  The Medical Board report notes 
tuberculosis of the vertebrae and urogenital system, as well 
as a perianal fistula, cystitis and lichen simplex chronicus 
as diseases.  The report of medical examination dated in June 
1976 also notes the heart and vascular systems and upper 
extremities to be normal; blood pressure was 120/78 and EKG 
was within normal limits.  

The report of examination in May 1977 notes the heart and 
vascular systems and upper extremities to be normal; blood 
pressure was 126/80 and EKG was within normal limits.  The 
report of examination in June 1978 notes the heart and 
vascular systems and upper extremities to be normal; blood 
pressure was 126/72 and EKG was within normal limits.  The 
report of examination in April 1979 notes the heart and 
vascular systems and upper extremities to be normal; blood 
pressure was 122/80 and EKG was within normal limits.

In April 1980 the veteran complained of numbness in his right 
hand.  The report of examination conducted in June 1980 notes 
the heart and vascular systems and upper extremities to be 
normal; blood pressure was 120/76 and EKG was within normal 
limits.  The report of examination conducted in July 1981 
notes the heart and vascular systems and upper extremities to 
be normal; blood pressure was 120/76 and EKG was noted to be 
essentially normal.  

The report of examination conducted in May 1982 notes the 
heart and vascular systems and upper extremities to be 
normal; blood pressure was 132/80.  The report of examination 
conducted in July 1983 notes the heart and vascular systems 
and upper extremities to be normal; blood pressure was 102/64 
and EKG was within normal limits.  The report of examination 
conducted in August 1985 notes the heart and vascular systems 
and upper extremities to be normal; blood pressure was 
112/84.  In December 1985 the veteran complained of right 
hand pain.  

A service record dated February 10, 1986 notes the veteran's 
complaints of thenar eminence numbness and a history of a 
tingling sensation with prolonged writing.  

The report of retirement medical examination dated in 
February 1986 shows the heart and vascular system and upper 
extremities to be normal.  On the accompanying report of 
medical history, he reported having or having had dizziness 
or fainting spells, palpitations or a pounding heart, and 
high or low blood pressure.  Examining personnel noted the 
history of atrial arrhythmias noted on EKG in February 1962 
and occasional premature ventricular complexes noted on EKG 
in August 1985.  Examining personnel determined "NCNS" (no 
consequences, no sequelae).  Examining personnel further 
noted high blood pressure on an annual flight physical in 
1978, but stated that a five-day blood pressure check had 
been within normal limits.  EKG in February 1986 was within 
normal limits. 

The report of VA examination conducted in August 1986 
includes note of the veteran's complaints of hand numbness 
and tingling in the hands with shooting pains in the median 
nerve distribution in his hands, wrists and forearms, 
bilaterally.  He indicated such symptoms had progressed over 
the three years prior.  The VA examiner also noted mild 
hypertension for which he was taking no medications; he 
reported that elevated blood pressure was intermittent.  The 
VA examiner also noted occasional episodes of tachycardia 
associated with anxiety.  

The veteran indicated such episodes lasted three to five 
minutes and that he felt moderately dizzy while such were 
occurring.  He denied syncopal episodes, chest pain or 
shortness of breath.  Examination revealed a regular heart 
rate and rhythm without murmurs or gallops.  The examiner 
noted that physical examination revealed a bilateral Tinel's 
sign consistent with a diagnosis of carpal tunnel syndrome 
and symptoms in the median nerve distribution.  The examiner 
further noted mild hypertension, diagnosed with a diastolic 
blood pressure of 90, for which non-drug therapy with weight 
loss and a low sodium diet was recommended.  

Relevant to the veteran's complaints of palpitations, the 
examiner noted no other symptoms of organic heart disease and 
stated "I suspect these are related to anxiety."  The VA 
examiner indicated future screening with electrocardiogram.  
Specific orthopedic examination resulted in a diagnosis of 
nerve entrapment of the upper limbs to be traced out by nerve 
conduction studies.  


Diagnostic testing conducted in October 1986 was interpreted 
as showing findings consistent with right carpal tunnel 
syndrome, with compression of the right median nerve at the 
wrist involving both motor and sensory function.

A record from the Portland, VA Medical Center, dated in 
October 1996, shows that electrodiagnostic testing revealed 
findings compatible with right carpal tunnel syndrome, with 
compression of the right median nerve at the wrist, involving 
both motor and sensory.

In May 1987, the RO informed the veteran of the March 1987 
determinations.  He submitted a timely notice of 
disagreement.  The RO issued a statement of the case relevant 
to the issues on April 20, 1990, and at that time advised the 
veteran "If we do not hear from you in 60 days, we will 
assume you do not intend to complete your appeal and we will 
close our record."  On June 14, 1990, the RO received 
correspondence in which the veteran requested an extension of 
time in which to complete his appeal.  

By letter dated July 12, 1990, the RO advised him he had 
another 60 days in which to submit VA Form 1-9.  On September 
13, 1990, the veteran again requested an extension of time in 
which to perfect his appeal.  By letter dated September 28, 
1990, the RO granted him an additional 60 days.  On November 
29, 1990, the RO received a letter in which the veteran 
indicated he had additional evidence and requested another 
sixty-day extension of time to perfect his appeal.  By letter 
dated December 31, 1990, the RO granted him an additional 60 
days.  The veteran did not provide additional evidence or 
submit a substantive appeal within 60 days.

The claims file contains records from Kaiser Permanente 
reflecting treatment of the veteran from January 1987 to 
December 1995 for cardiac complaints, specifically occasional 
palpitations, and other physical problems; those records were 
received subsequent to the March 1987 RO decision.  Records 
dated in January 1987 note a history of right carpal tunnel 
syndrome.  

In April 1987 the veteran sought treatment for use-related 
carpal tunnel syndrome on the right.  EKG conducted in 
September 1989 was within normal limits.  In November 1989 
such was noted to possibly be related to the veteran 
caffeine, alcohol and/or cigarette use.  Records also show 
treatment for physical problems unrelated to the matters on 
appeal.

In April 1996, the veteran reported for VA examinations.  The 
report of psychiatric evaluation includes note of 
hypertension.  In connection with examination for 
hypertension a VA examiner noted the veteran's report of 
occasional high blood pressure readings during service, found 
to be normal with retesting after rest.  

The VA examiner noted he had started anti-hypertensive 
medication in 1986, and that his blood pressure had been 
below 140/100 and stable since then.  He reported an ongoing 
problem with palpitations since 1986; the examiner noted past 
testing as normal.  Physical examination revealed a blood 
pressure of 150/100.  Cardiac examination showed a regular 
rate and rhythm, without murmur.  Recent EKG and chest x-rays 
were cited as normal.  The diagnoses were hypertension, in 
fair control with medications; and, episodic palpitations 
with normal cardiac tests.

In connection with a joints examination conducted in April 
1996 the veteran gave a history of his hands falling asleep 
while in the military, particularly toward the end of his 
career when he was using keyed microphones and telephones.  
He related having been told in the military that he likely 
had carpal tunnel syndrome.  The April 1996 VA examiner noted 
that post-service testing was positive for carpal tunnel on 
the right.  

The claims file contains VA outpatient records dated from 
April 1996 to May 1999.  A problem list from approximately 
April 1998, includes note of carpal tunnel syndrome, 
hypertension and a history of arrhythmia, the latter stated 
to probably be paroxysmal supraventricular tachycardia.  A 
problem list dated in May 1999 shows diagnoses to include 
hypertension and bilateral hand osteoarthritis.  Records 
reflect ongoing treatment for smoking cessation and for 
psychiatric problems and include note of bilateral carpal 
tunnel syndrome.



In May 1999, the veteran presented for a VA examination for 
the purpose of evaluating his complaints of palpitations.  
The examiner noted a history of palpitations since 
approximately 1962, with an abnormal EKG in February 1962.  
The examiner noted symptoms of a skipped heart beat or 
"thumping" in the early 1970s and episodes of heart racing 
in 1997 or 1998.  

The examiner reviewed diagnostic test results and other 
clinical records to date and concluded that the veteran had 
documented PAC's and a history consistent with isolated PAC's 
and PVC's.  Such were characterized as common and innocent.  

The examiner opined there was no clinical evidence of cardiac 
disease on EKG or chest x-ray.  The examiner stated it was 
possible some of the veteran's spells were an atrial 
tachycardia but that there was no evidence to support such 
and no evidence of heart disease.  The examiner indicated the 
documented atrial arrhythmias were innocent.

Also in May 1999, the veteran underwent peripheral nerves 
examination.  He gave a history of carpal tunnel syndrome 
since about 1984.  A report of neurologic examination is 
dated in April 1999 and includes note of the veteran's 
complaints of bilateral hand problems with repetitive use.  
Tinel's was negative bilaterally to examination.  

The examiner concluded probable right carpal tunnel syndrome 
and stated that the presence of carpal tunnel syndrome on the 
left was undetermined.  The examiner noted a family history 
of carpal tunnel syndrome in the veteran, but stated there 
had been no definitive study to prove family disposition for 
such.  

The claims file contains a report of diagnostic testing 
conducted May 4, 1999.  The report includes note of carpal 
tunnel symptoms since 1984.  Testing revealed evidence of 
bilateral median nerve entrapment at the wrist consistent 
with moderate carpal tunnel syndrome, right worse than left.

Analysis

The Board begins by noting that as the veteran did not 
perfect a substantive appeal to the March 1987 decision 
denying service connection for bilateral hand numbness, heart 
disease and hypertension, such decision became final.  
38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 
1991)]; 38 C.F.R. § 19.192 (1986) [38 C.F.R. § 20.1103 
(2000)].  That decision noted the absence of competent 
evidence of a heart disorder, compensably manifested 
hypertension or a nexus between identified heart, vascular or 
neurologic pathology and the veteran's period of service.

Since the March 1987 decision extensive medical evidence has 
been received.  Such evidence is new, and, moreover, is 
clearly relevant to the service connection issues on appeal.  
The new medical evidence includes a competent diagnosis of 
both left and right carpal tunnel syndrome and note of the 
veteran's history of bilateral hand symptomatology since 
service; evidence pertinent to his ongoing cardiac pathology 
and whether such is indicative of disability or not; and, 
evidence of compensably disabling hypertension, noted to have 
begun in 1986, within the initial post-service year.  As 
such, the previously denied claims are reopened.

The claims of entitlement to service connection for left hand 
carpal tunnel syndrome and for hypertension are further 
discussed in the remand portion of this decision.  The 
veteran's right hand and heart disease claims are, however, 
decided herein below.  With respect to such decisions, the 
Board notes that consistent with H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", Pub. L. 106-475 (November 9, 
2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103a)).  

VA has obtained the veteran's service medical records, as 
well as identified private and VA records relevant to the 
claims.  VA has further afforded the veteran VA examinations 
specifically for the purpose of ascertaining the nature and 
etiology of right hand and cardiac disability.  Thus, VA has 
met its duty to the veteran and further development is not 
indicated with respect to such claims.

Right hand carpal tunnel syndrome

The veteran's service records include complaints relevant to 
the right hand, to include numbness and pain; one such 
complaint was noted at the time of the veteran's discharge in 
early 1986.  The initial post-service VA examination was 
conducted in August 1986.  Diagnostic testing performed at 
such time concluded he had right carpal tunnel syndrome.  
Since that time he has continued to manifest right hand 
symptoms that have been related by competent professionals to 
his ongoing right hand symptomatology attributable to usage.  
There is no evidence dissociating his continuing post-service 
right hand complaints from the complaints of right hand pain 
and numbness first manifested during active service and 
diagnosed shortly after service discharge.  As such, service 
connection is granted for right carpal tunnel syndrome.

Heart disorder

The Court has concluded that in order to prevail on the issue 
of service connection on the merits, "there must be medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the Board does not dispute the veteran's history 
and documented clinical evidence of some cardiac symptoms.  
However, the record is devoid of a diagnosed cardiac disease.  
Most probative is the VA examination conducted in May 1999.  
The VA examiner considered the veteran's reported symptoms, 
and also noted both positive and negative diagnostic and 
clinical findings dating back to the veteran's period of 
active service.  

After a thorough current examination the VA examiner 
concluded that the manifestations complained of by the 
veteran were common and innocent.  The examiner specifically 
noted the absence of evidence of any cardiac disease.  There 
is no competent opinion, based on a complete and accurate 
review of relevant records, in refutation thereof.

Absent evidence of a present disability a claim of service 
connection cannot succeed.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) ((Interprets 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the veteran's claim based on a heart disorder is 
denied.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for right 
carpal tunnel syndrome, the appeal is granted in this regard.

Entitlement to service connection for right carpal tunnel 
syndrome is granted.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for left 
carpal tunnel syndrome, the appeal is granted to this extent 
only.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
heart disorder, based on pathology to include atrial 
arrhythmia, the appeal is granted to this extent only.

Entitlement to service connection for a heart disorder is 
denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hypertension, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the veteran's claim of entitlement to service 
connection for left carpal tunnel syndrome, the Board notes 
the absence of relevant complaints in service records.  
However, the veteran has reported a continuity of 
symptomatology and recent medical evidence appears to relate 
such symptomatology to the veteran's reported symptoms.  

With respect to hypertension, the Board recognizes that such 
was diagnosed within a year of service discharge.  However, 
applicable regulations provide for presumptive service 
connection only where hypertension is compensably manifested 
within the initial post-service year.  

For the assignment of a compensable rating, the law requires 
diastolic pressure of predominantly 100 or more (to include 
based on history and requiring continuous medication for 
control), or systolic pressure of predominantly 160 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  Based on 
the existing record, the veteran did not demonstrate such 
clinically during service or within the initial post-service 
year.  Rather, service records showed several elevated levels 
without diagnosis and the post-service examination report 
notes one reading of a diastolic level of 90.  Since that 
time, however, the veteran has manifested compensably 
disabling hypertension and is taking medication for such.  
The claims file contains no comment on whether the veteran's 
hypertension originated coincident with active service.

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (November 9, 
2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103(a)).  In this case examination may aid in the 
establishment of the veteran's entitlement to benefits 
insofar as an opinion as to the etiology of left carpal 
tunnel syndrome and hypertension has not been obtained.

Accordingly, this case is returned to the RO for the 
following:

1.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should schedule the veteran 
for a VA special cardiology and 
neurological examinations by appropriate 
specialists.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  




The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  The 
appropriate examiners are requested to 
provide an opinion as to the likelihood 
that existing hypertension and left 
carpal tunnel syndrome are related to the 
veteran's period of service.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 298 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the veteran's claims of 
entitlement to service connection for 
left carpal tunnel syndrome and for 
hypertension.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The veteran need take no action unless otherwise notified; 
however, the veteran is hereby notified that failure without 
good cause shown to report for a scheduled VA examination may 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 20 -


